Filed 8/4/21 P. v. Reyes CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G059251

           v.                                                          (Super. Ct. No. 04CF2780)

 ANDRES QUINONEZ REYES,                                                OPINION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Richard M. King, Judge. Affirmed.
                   Gerald J. Miller, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and
Jennifer B. Truong, Deputy Attorneys General, for Plaintiff and Respondent.
                                             *               *               *
                                      INTRODUCTION
              Defendant Andres Quinonez Reyes was convicted of the second degree
murder of Pedro Javier Rosario. Defendant was not the actual shooter. Following the
passage of Senate Bill No. 1437 (Stats. 2018, ch. 1015, §§ 2-4) (Senate Bill No. 1437) in
      1
2018, defendant filed a petition for resentencing pursuant to Penal Code section 1170.95.
(All further statutory references are to the Penal Code.)
              The trial court appointed counsel for defendant and conducted an
evidentiary hearing. Following that hearing, the court concluded, beyond a reasonable
doubt, that a jury would have found defendant guilty of murder even after the passage of
Senate Bill No. 1437. The trial court therefore denied defendant’s section 1170.95
petition.
              We conclude substantial evidence supports the trial court’s determination
the prosecution proved beyond a reasonable doubt that defendant would have been found
guilty of murder after the passage of Senate Bill No. 1437. Therefore, we affirm the trial
court’s order denying defendant’s section 1170.95 petition.
                                  STATEMENT OF FACTS
              During the afternoon of August 10, 2004, defendant, a member of the
F-Troop criminal street gang, was at a park in Santa Ana with other members of that
gang. One of the gang members, Francisco Lopez, displayed a revolver to the group.
              At about 6:30 p.m. on August 10, near the intersection of Sullivan Street
and Willits Street in Santa Ana, a group of seven teenage males on bicycles accosted
Rosario, who was driving a car. Lopez shot Rosario once in the head. The teenagers
split up into two groups and rode away on their bicycles.

1
  “The intent of [Senate Bill No. 1437] was to limit application of the felony-murder rule
and murder based on the natural and probable consequences doctrine by modifying the
mens rea element of those crimes. The legislation also created a procedure by which a
defendant previously convicted of murder under either of those theories could file a
petition for resentencing.” (People v. Solis (2020) 46 Cal.App.5th 762, 768-769.)

                                             2
              Rosario died at the scene from a single gunshot wound to the head. He was
affiliated with the West Myrtle street gang.
              A Costa Mesa police officer, who happened to be conducting surveillance
nearby in an unmarked police car, witnessed the shooting. The officer saw an Hispanic
male standing in the middle of the street, straddling a bicycle, place a handgun into the
waistband of his pants. Two other individuals on bicycles were behind the person with
the handgun; the three rode off together.
              At about 7:00 p.m. on the same evening, while walking near English Street
and 10th Street in Santa Ana, Jaime Nieves encountered defendant and three other
teenagers on bicycles. Defendant asked Nieves what kind of “barrio” he belonged to,
which Nieves understood to mean which gang he belonged to. Nieves denied belonging
to a gang, and said he did not want any problems. Defendant said he was from “the
Troop” and asked Nieves if he wanted to fight. Nieves said he did not want to fight.
Nieves noticed defendant had his hands on his waist and looked like he was going to pull
something out of his waistband.
              Nieves ran toward his girlfriend’s house, and defendant followed him.
When defendant caught up with Nieves, defendant pushed him and started to hit him.
The other teenagers with defendant also started to hit Nieves; several individuals also got
out of a passing car and started hitting Nieves. Nieves felt a gun behind his neck, and
saw that defendant was holding it. Nieves hit defendant, causing the gun to fall between
Nieves’s feet. Nieves ultimately threw the gun into a nearby yard. When the police
arrived, defendant and the other individuals who had been attacking Nieves left.
              Defendant was arrested soon after the shooting. While being transported to
juvenile hall, defendant asked the arresting officers what the charges against him were.
When one of the officers said, “[I]t looks like it’s a probation violation,” defendant
replied, “No, I’m going to be charged with murder, because me and five of my homies



                                               3
were down on Sullivan at a shooting. And I didn’t shoot, but because I was there with
my homies, I’m going to get charged with murder too.”
              The prosecution offered the testimony of Officer David Rondou as a gang
expert. Rondou testified that the F-Troop gang was an Hispanic gang with a couple
hundred members that regularly engaged in narcotics sales and assaults with firearms,
including murder. West Myrtle was one of F-Troop’s rival gangs. The area in which the
murder occurred was on the edge of the territory claimed by West Myrtle.
              Guns are “huge” in the gang culture because they enable the gang members
to protect themselves and to commit crimes. Rondou testified about gang guns, which
are single guns passed between members of the gang to use in committing crimes.
Rondou also testified that those who support the person actually committing the crime are
referred to as “backup” and are treated with equal respect.
              In January 2004, defendant had been arrested with several other
individuals, some of whom were admitted gang members. At that time, defendant told
the police he hung around with F-Troop members and was going to claim F-Troop but he
got busted. The police served defendant with a S.T.E.P. notice (a S.T.E.P. notice is a
notice of determination of gang membership). Defendant was again arrested in March
2004 in El Salvador Park; he admitted to the police that he was tagging F-Troop graffiti
on park benches.
              Rondou opined that defendant was an active participant in the F-Troop
criminal street gang on August 10, 2004 and that the murder was committed for the
benefit of and in association with the F-Troop gang, and was committed to promote,
further, or assist criminal conduct on behalf of the gang. Rondou’s opinions were based
on the number of gang members involved, the possibility that the victim was a rival gang
member, that the shooting took place in claimed rival gang territory, that the gang
members’ reputations would be enhanced by the shooting, and that defendant was in
possession of the gun after the murder, indicating he had been entrusted with it.

                                             4
              At the resentencing hearing, defendant offered the testimony of a child
development expert, Dr. Elizabeth Cauffman. Dr. Cauffman testified that a 15-year-old’s
brain is in the middle adolescence of that child’s brain development. Children of this age
are less mature and more irresponsible than teenagers even one or two years older, and
are less future-oriented, more impulsive, and less able to control their impulses than an
adult. The risk-taking behaviors in which adolescents engage do not decrease until they
are 25 years old, when the portion of the brain that controls communication and
messaging within the brain fully develops. Dr. Cauffman also testified that the use of
alcohol, marijuana and other drugs by adolescents creates chemical changes in the brain
which impair emotional development and make adolescents more impulsive and
immature.
              On August 10, 2004, defendant was 15 years old. The others with him on
that date were all between 16 and 21 years of age.
              Defendant also testified on his own behalf at the resentencing hearing. He
admitted being at El Salvador Park on August 10, 2004, and being shown the gun that
was later used in the shooting of Rosario. Defendant also admitted being a member of
the F-Troop gang, and admitted that the West Myrtle gang was a rival of F-Troop.
              After visiting two other F-Troop members on August 10, defendant and a
group of other F-Troop members or allies were returning to El Salvador Park when the
murder occurred. Defendant knew the area was on the fringe of West Myrtle’s claimed
territory, and knew that Lopez had the gun in his possession at that time. Defendant saw
Lopez talking to Rosario, but could not hear what they were saying; defendant denied
yelling at Rosario before the shooting and denied knowing why Lopez stopped Rosario’s
car. Defendant was about 30 feet away when Lopez shot Rosario. Defendant admitted
that he had the gun in his own possession shortly thereafter, but denied that he took it
from Lopez.



                                             5
              Defendant also admitted confronting Nieves with the gun on August 10,
telling Nieves he was an F-Troop member, and asking Nieves where he was from.
Defendant denied placing the gun at the back of Nieves’s head and claimed the gun fell
out of his waistband when he and Nieves were fighting.
                                   PROCEDURAL HISTORY
              Defendant was charged with first degree murder (§ 187, subd. (a)) and
street terrorism (§ 186.22, subd. (a)). In connection with the first count, it was alleged
that defendant committed the murder for the benefit of, at the direction of, and in
association with a criminal street gang with the specific intent to promote, further, and
assist the criminal conduct of the gang’s members (§ 186.22, subd. (b)(1)), and that
defendant was a gang member who vicariously discharged a firearm causing death
(§ 12022.53, subds. (d), (e)(1)). During jury deliberations, the People made a motion to
dismiss the first degree murder allegation, which the trial court granted.
              The jury found defendant guilty of second degree murder and street
terrorism, and found all sentencing allegations to be true. The trial court sentenced
defendant to 40 years to life with the possibility of parole: 15 years to life for count 1,
25 years to life for the firearm enhancement, 10 years to life for the gang enhancement
(which was stayed pursuant to section 654), and a concurrent two-year term for count 2.
              Defendant filed a notice of appeal; this court affirmed his convictions and
sentence. (People v. Reyes (Aug. 21, 2007, G037395) [nonpub. opn.].)
              In January 2019, defendant filed a petition to vacate his murder conviction
and for resentencing pursuant to section 1170.95. After the People filed a written
response defendant, through appointed counsel, filed a written reply, and both parties
filed supplemental briefs. The trial court found that defendant had made a prima facie
showing of eligibility under section 1170.95, and issued an order to show cause.
              The trial court then conducted an evidentiary hearing on defendant’s
resentencing petition. The People offered into evidence the transcript of defendant’s trial.

                                              6
Defendant offered the testimony of a developmental psychologist on adolescent brain
development. Defendant also testified on his own behalf. At defendant’s request, the
trial court took judicial notice that at the time of the murder, defendant’s codefendants
were all between the ages of 16 and 21.
              The trial court denied defendant’s petition. Defendant timely filed a notice
of appeal from the order denying his resentencing petition.
                                         DISCUSSION
                                               I.
                                    SENATE BILL NO. 1437
              Before the enactment of Senate Bill No. 1437, “the felony-murder rule and
the natural and probable consequences doctrine . . . existed as exceptions to the
requirement of malice as an element of murder.” (People v. Solis, supra, 46 Cal.App.5th
at p. 774.) “The stated purpose of Senate Bill No. 1437 was to reform the law relating to
the felony-murder rule and the natural and probable consequences doctrine: ‘It is
necessary to amend the felony-murder rule and the natural and probable consequences
doctrine, as it relates to murder, to ensure that murder liability is not imposed on a person
who is not the actual killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless indifference to human life.’”
(Id. at pp. 774-775.)
              As part of the legislation, section 188 was amended to add that “[m]alice
shall not be imputed to a person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).) Subdivision (e) was added to section 189 as follows: “A
participant in the perpetration or attempted perpetration of a felony listed in subdivision
(a) in which a death occurs is liable for murder only if one of the following is proven: [¶]
(1) The person was the actual killer. [¶] (2) The person was not the actual killer, but,
with the intent to kill, aided, abetted, counseled, commanded, induced, solicited,
requested, or assisted the actual killer in the commission of murder in the first degree. [¶]

                                               7
(3) The person was a major participant in the underlying felony and acted with reckless
indifference to human life, as described in subdivision (d) of Section 190.2.” (§ 189,
subd. (e).) Finally, the legislation added a mechanism by which a defendant convicted
under the felony-murder rule or the natural and probable consequences doctrine could
seek to have his or her conviction vacated. (§ 1170.95.)
                                              II.
                       BURDEN OF PROOF AND STANDARD OF REVIEW
              At a hearing on a section 1170.95 petition, “the burden of proof shall be on
the prosecution to prove, beyond a reasonable doubt, that the petitioner is ineligible for
resentencing. If the prosecution fails to sustain its burden of proof, the prior conviction,
and any allegations and enhancements attached to the conviction, shall be vacated and the
petitioner shall be resentenced on the remaining charges. The prosecutor and the
petitioner may rely on the record of conviction or offer new or additional evidence to
meet their respective burdens.” (§ 1170.95, subd. (d)(3).) Therefore, at the resentencing
hearing, “the prosecutor’s burden is to prove that the state would be able to prove the
petitioner’s guilt of first or second degree murder under current law.” (People v. Lopez
(2020) 56 Cal.App.5th 936, 948-949, review granted Feb. 10, 2021, S265974; see People
v. Rodriguez (2020) 58 Cal.App.5th 227, 230-231, review granted Mar. 10, 2021,
S266652; but see People v. Duke (2020) 55 Cal.App.5th 113, 123, review granted
Jan. 13, 2021, S265309 [prosecution bears burden of proving beyond a reasonable doubt
“that the defendant could still have been convicted of murder under the new law”].)
              In determining whether the People have proven a defendant’s ineligibility
for relief under section 1170.95, “it is the court’s responsibility to act as independent fact
finder and determine whether the evidence establishes a petitioner would be guilty of
murder under amended sections 188 and 189 and is thus ineligible for resentencing under




                                              8
section 1170.95, subdivision (d)(3).” (People v. Rodriguez, supra, 58 Cal.App.5th at
                                                       2
pp. 243-244; see People v. Lopez, supra, at p. 949.)
              On appeal, we review the trial court’s independent findings for substantial
evidence. (People v. Williams (2020) 57 Cal.App.5th 652, 663; People v. Lopez, supra,
56 Cal.App.5th at pp. 953-954.)
                                             III.
                                          ANALYSIS
              The parties agree that at the original trial of this matter, the prosecution
relied on the natural and probable consequences doctrine, which can no longer be the
basis for a murder conviction. (See People v. Larios (2019) 42 Cal.App.5th 956, 964,
review granted Feb. 26, 2020, S259983.) The jury was also instructed regarding aiding
and abetting, and express and implied malice.
              At the section 1170.95 hearing, the trial court made the following findings:
              “The Court at this time has concluded that the People . . . have proved
beyond reasonable doubt that, based on the record before the Court, there’s a valid theory
of murder, and that is murder of the second degree.
              “In reaching that conclusion, the Court is guided by the principles that are
in 520 of CalCrim, specifically implied malice. Let me go through the elements.




2
  The following issue is currently before the California Supreme Court in People v. Duke
(Jan. 13, 2021, S265309): “Can the People meet their burden of establishing a
petitioner’s ineligibility for resentencing under Penal Code section 1170.95,
subdivision (d)(3) by presenting substantial evidence of the petitioner’s liability for
murder under Penal Code sections 188 and 189 as amended by Senate Bill No. 1437
(Stats. 2018, ch. 1015), or must the People prove every element of liability for murder
under the amended statutes beyond a reasonable doubt?”
  We need not address the conflict in authority because the trial court applied the stricter
beyond a reasonable doubt standard and found defendant ineligible for relief under that
heightened standard.

                                              9
               “One, the defendant intentionally committed, an act. The Court has
concluded that the act in this case is the defendant, along with several other gang
members, one of which is armed, traveled to rival gang territory.
               “Two, the . . . natural and probable consequences of the act were dangerous
to human life. The Court has considered the expert’s testimony in that and has concluded
that that element is present.
               “The third element, at the time he acted, he knew that the act was
dangerous to human life. With regards to that, the defendant saw the gun by the co-gang
member before they left. He actually went with the [person] who turned out to be the
actual shooter, with the others, to rival territory.
               “The Court also has considered . . . the statement of the defendant to,
I believe, Officer Ashby, where he indicated I did not shoot, but because I was there, I’m
charged with murder. The Court does find that admission by the defendant does show
Element Number 3, that he knew that what he was doing was dangerous to human life.
               “The final element, that he deliberately acted with conscious disregard for
human life, the Court has found that present as well, and I specifically found persuasive
the conduct of the defendant 40 minutes later where he is involved in an altercation using
the same gun.”
               Defendant contends that substantial evidence does not support these
findings. We disagree. Defendant’s appellate briefs focus on whether defendant’s action
in walking or riding his bicycle to the place where Rosario was shot was a culpable act or
dangerous to human life. However, like the trial court, we believe implied malice cannot
be determined based only on that one piece of the puzzle. Rather, it was incumbent upon
the trial court to consider the totality of defendant’s actions on the day in question.
               The evidence showed that defendant and Lopez were both members of a
criminal street gang. They gathered with other gang members in a park, at which time
Lopez displayed the gun. The gang members, including defendant and Lopez, rode their

                                               10
bicycles about a mile and a half to a location on the border between the territory claimed
by defendant’s gang and the territory claimed by Rosario’s gang. They confronted a man
in a car, who was affiliated with a rival gang, and Lopez shot him in the head. Defendant
described Lopez and the other gang members as his “homies.”
              A mere half hour later, defendant was in possession of the same gun that
Lopez had used to kill Rosario, and was assaulting another person with it. However,
defendant dropped the gun, possibly preventing a second murder that day.
              When we view the evidence in the light most favorable to the postjudgment
order, and draw from that evidence all reasonable inferences, we conclude that substantial
evidence supports the trial court’s findings that implied malice had been proven, and that
defendant was therefore not eligible for resentencing under section 1170.95.
                                       DISPOSITION
              The postjudgment order denying defendant’s section 1170.95 petition is
affirmed.




                                                 FYBEL, J.

WE CONCUR:



O’LEARY, P. J.



THOMPSON, J.




                                            11